DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10, 12-13, 17-18, 26, and 32-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 9,771,826) in view of Ojard et al. (US 6,777,093).
Considering claims 1 and 26, Kirby teaches components with an environmental barrier coating (abstract) used with ceramic matrix composite materials (Column 3 lines 

    PNG
    media_image1.png
    273
    377
    media_image1.png
    Greyscale

In a related field of endeavor, Ojard teaches a bond layer for silicon based substrates (abstract) used in turbine components (Column 1 lines 10-18).  The substrate may be silicon ceramic or a silicon containing metal alloy (Column 2 lines 24-31).  The bond layer comprises silicon with a dispersion of particulate materials of 
As both Kirby and Ojard teach coatings for turbine components they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kirby with the silicon and alumina particle containing bond coat taught by Ojard as this is known to result in reduced cracking and improved adherence of the environmental barrier coating and one would have had a reasonable expectation of success.  Further, the mean diameter of the alumina particles taught by Ojard overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence of a criticality to the claimed range has been presented.
Considering claims 2 and 32, Kirby teaches where the component may be gas turbine combustor components, blades, shrouds, etc. (Column 3 lines 32-40).
Considering claims 3 and 33, Kirby teaches where the component may be silicon carbide, silicon nitride, etc. (Column 3 lines 21-31).
Considering claims 4 and 34, Kirby teaches where the thickness of the bond layer may be about 2.5-150 microns (Column 3 lines 48-51).  See MPEP 2144.05.
Considering claims 5-7, Kirby teaches where the bond coating contains Si metal as well as silicides (i.e. a silicon alloy) (Column 3 lines 48-51).
Considering claims 8, 10,  and 17-18
Considering claims 12-13, Kirby teaches where the secondary material may be aluminum oxide, etc. (Column 4 lines 30-53).
Allowable Subject Matter
Claims 9, 25, and 28-31 are allowed.
Claims 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Kirby and Ojard as outlined above.  Neither reference teaches the claimed ratios or third doped region combined with the other features of the claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 08 May 2020, with respect to 35 USC 112(a) have been fully considered and are persuasive.  The rejection of 1-8 and 11-18 has been withdrawn.  Applicant has removed the new matter.
Applicant’s arguments, see remarks, filed 08 May 2020, with respect to the rejection(s) of claim(s) 1-18, 25-26, and 28-34 under 35 USC 102(a)(1) in view of Kirby (US 2011/0027559) and 35 USC 103 in view of Lee (US 2014/0255680) and Zhu (US 2013/0344319) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kirby and Ojard as outlined above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. (US 2005/0013993) teaches doped EBC and TBC coatings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784